EXHIBIT 10.1

 

AERKOMM INC.

 

COMMON STOCK SUBSCRIPTION AGREEMENT

 

THIS COMMON STOCK SUBSCRIPTION AGREEMENT (the “Agreement”) is made as of
______________, 2017, by and among AERKOMM INC., a Nevada corporation (the
“Company”), and the persons and entities named on the Schedule of Subscribers
attached hereto as Exhibit A (individually, a “Subscriber” and collectively, the
“Subscribers”).

 

RECITALS

 

To provide the Company with additional resources to conduct its business and for
the other uses of proceeds specified in this Agreement, the Company is offering
and selling to the Subscribers (the “Offering”) and the Subscribers are willing
to purchase, in the aggregate, up to 461,819 shares (each a “Share” and,
collectively, the “Shares”) of the Company’s Common Stock, $0.001 par value per
share (“Common Stock”), for an aggregate purchase price of up to $2,540,000,
subject to the conditions specified herein. The Shares are being sold at a
purchase price per Share of $5.50 (the “Per Share Price”).

 

The Shares being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made exclusively to a select few “accredited investor,” as
defined in Regulation D under the Securities Act, known to the Company.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the Company and each
Subscriber, intending to be legally bound, hereby agree as follows:

 

1. SUBSCRIPTION. Each undersigned Subscriber hereby subscribes to purchase the
number of shares of Common Stock equal to the Investment Amount set forth on its
respective signature page attached hereto divided by the Per Share Price,
subject to the terms and conditions of this Agreement and based on the
representations, warranties, covenants and agreements contained herein. The
Company may accept subscriptions and deposit funds in its corporate account in
one or several closings (each a “Closing”) that will occur on or before August
31, 2017. No minimum amount must be raised for the Company to have a Closing and
Subscriber funds will be deposited directly into the Company’s operating bank
account as no escrow account is being used for this Offering.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Subscriber the following:

 

a. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company has the requisite corporate power to own and
operate its properties and assets and to carry on its business as now conducted
and as proposed to be conducted. The Company is duly qualified and is authorized
to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on the Company or its business.

 



  1

   



 

b. Corporate Power. The Company has all requisite corporate power to execute and
deliver this Agreement and all related agreements (the “Subscription Documents”)
and to carry out and perform its obligations under the terms of the Subscription
Documents.

 

c. Authorization. All corporate action on the part of the Company, its directors
and its stockholders necessary for the authorization of the Subscription
Documents and the execution, delivery and performance of all obligations of the
Company under the Subscription Documents, including the issuance and delivery of
the shares of Common Stock being subscribed for under this Agreement (the
“Shares”) has been taken or will be taken prior to the issuance of the Shares.
The Subscription Documents, when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws. The Shares, when issued
in compliance with the provisions of the Subscription Documents will be validly
issued, fully paid and nonassessable and free of any liens or encumbrances and
issued in compliance with all applicable federal and securities laws.

 

d. Governmental Consents. All consents, approvals, orders, or authorizations of,
or registrations, qualifications, designations, declarations, or filings with,
any governmental authority, required on the part of the Company in connection
with the valid execution and delivery of this Agreement, the offer, sale or
issuance of the Shares or the consummation of any other transaction contemplated
hereby shall have been obtained and will be effective when required by such
governmental authority.

 

e. Compliance with Laws. To its knowledge, the Company is not in violation of
any applicable statute, rule, regulation, order or restriction of any domestic
or foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties, which violation
would materially and adversely affect the business, assets, liabilities,
financial condition or operations of the Company.

 

f. Compliance with Other Instruments. The Company is not in violation or default
of any term of its certificate of incorporation or bylaws, or of any provision
of any mortgage, indenture or contract to which it is a party and by which it is
bound or of any judgment, decree, order or writ, other than such violations that
would not individually or in the aggregate have a material adverse effect on the
Company. The execution, delivery and performance of the Subscription Documents,
and the consummation of the transactions contemplated by the Subscription
Documents will not result in any such violation or be in conflict with, or
constitute, with or without the passage of time and giving of notice, either a
default under any such provision, instrument, judgment, decree, order or writ or
an event that results in the creation of any lien, charge or encumbrance upon
any assets of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company, its business or operations or any of its assets or
properties. The sale of the Shares is not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.

 



  2

   



 

g. Offering. Assuming the accuracy of the representations and warranties of the
Subscribers contained in Section 3 hereof, the offer, issue, and sale of the
Shares is exempt from the registration and prospectus delivery requirements of
the Securities Act, and has been registered or qualified (or is exempt from
registration and qualification) under the registration, permit, or qualification
requirements of all applicable state securities laws.

 

h. Use of Proceeds. The Company shall use the proceeds of sale and issuance of
the Shares for the development and operation of its business and for general
corporate and working capital purposes.

 

3. REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER. Each Subscriber represents
and warrants to the Company the following:

 

a. Purchase for Own Account. Each Subscriber represents that it is acquiring the
Shares solely for its own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

 

b. Information and Sophistication. Without lessening or obviating the
representations and warranties of the Company set forth in Section 2, each
Subscriber hereby: (i) acknowledges that it has received all the information it
has requested from the Company and it considers necessary or appropriate for
deciding whether to acquire the Shares, (ii) represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares and to obtain any additional
information necessary to verify the accuracy of the information given the
Subscriber, (iii) further represents that it has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risk of this investment, and (iv) acknowledges that it has carefully
reviewed the risk factors associated with an investment in the Company, which
may be found in the section captioned “Risk Factors” of the Company’s Current
Report on Form 8-K, which was filed with the U.S. Securities and Exchange
Commission (the “SEC”) on February 14, 2017 and available at
(https://www.sec.gov/Archives/edgar/data/1590496/000147793217000737/maple_8k.htm)
or by searching under the Company’s name on www.sec.gov.

 

c. Ability to Bear Economic Risk. Each Subscriber acknowledges that investment
in the Securities involves a high degree of risk, and represents that it is
able, without materially impairing its financial condition, to hold the
Securities for an indefinite period of time and to suffer a complete loss of its
investment.

 



  3

   



 

d. Further Limitations on Disposition. Without in any way limiting the
representations set forth above, each Subscriber further agrees not to make any
disposition of all or any portion of the Securities unless and until:

 



 

i. There is then in effect a Registration Statement under the Securities Act or
a qualified offering statement under Regulation A (“Regulation A”) of the
Securities Act covering such proposed disposition and such disposition is made
in accordance with such Registration Statement or qualified offering statement;
or

 

 

 

 

ii. The Subscriber shall have notified the Company of the proposed disposition
and shall have furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and if reasonably requested
by the Company, such Subscriber shall have furnished the Company with an opinion
of counsel, reasonably satisfactory to the Company, that such disposition will
not require registration under the Securities Act or any applicable state
securities laws, provided that no such opinion shall be required for
dispositions in compliance with Rule 144, except in unusual circumstances.

 

 

 

 

iii. Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Subscriber to a partner (or retired partner) or member (or retired
member) of such Subscriber in accordance with partnership or limited liability
company interests, or transfers by gift, will or intestate succession to any
spouse or lineal descendants or ancestors, if all transferees agree in writing
to be subject to the terms hereof to the same extent as if they were Subscribers
hereunder.



 

e. Accredited Investor Status. Each Subscriber is an “accredited investor” as
such term is defined in Rule 501 under the Act.

 

4. FURTHER AGREEMENTS

 

a. Registration Rights. The Company hereby grants the following registration
rights to each Subscriber.

 



 

i. Registration Statement. The Company shall file with the SEC not later than
ninety (90) days after the date of the final Closing a registration statement on
an appropriate form (the “Registration Statement”) covering the resale of the
Shares and shall use its commercially reasonable efforts to cause the
Registration Statement to be declared effective within one hundred eighty (180)
days following the final Closing. Notwithstanding anything to the contrary
herein, at any time, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company,
in the best interest of the Company and otherwise required (a “Grace Period”);
provided, that the Company shall promptly: (i) notify the Subscribers in writing
of the existence of material, non-public information giving rise to a Grace
Period (provided that in each notice the Company will not disclose the content
of such material, non-public information to the Subscribers) and the date on
which the Grace Period will begin, and (ii) use commercially reasonable efforts
to resolve any issue that makes disclosure of the material, non-public
information not in the best interests of the Company.



 



  4

   



 



 

ii. Registration Procedures. In connection with the Registration Statement, the
Company will:



 



 

1. Prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective with respect to the
Subscriber until all the Shares owned by such Subscriber may be resold without
restriction under the Securities Act; and

 

 

 

 

2. Immediately notify the Subscribers when the prospectus included in the
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event of which the Company has knowledge as a result of
which the prospectus contained in such Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing. If the
Company notifies the Subscribers to suspend the use of any prospectus until the
requisite changes to such prospectus have been made, then the Subscribers shall
suspend use of such prospectus. In such event, the Company will use its
commercially reasonable efforts to update such prospectus as promptly as is
practicable.



 



 

iii. Provision of Documents etc. In connection with the Registration Statement,
the Subscriber will furnish to the Company in writing such information and
representation letters with respect to itself and the proposed distribution by
it as reasonably shall be necessary in order to assure compliance with federal
and applicable state securities laws. The Company may require the Subscriber,
upon five business days’ notice, to furnish to the Company a certified statement
as to, among other things, the number of Shares and the number of other shares
of the Company’s Common Stock beneficially owned by such Subscriber and the
person that has voting and dispositive control over such shares. The Subscriber
covenants and agrees that it will comply with the prospectus delivery
requirements of the Securities Act, if applicable, in connection with sales of
Shares pursuant to the Registration Statement.



 



  5

   



 



 

iv. Expenses. All expenses incurred by the Company in complying with this
section, including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees of transfer agents and registrars are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of the Shares, including any fees and disbursements of
any counsel to the Subscriber, are called “Selling Expenses.” The Company will
pay all Registration Expenses in connection with the Registration Statement.
Selling Expenses in connection with the Registration Statement shall be borne by
the applicable Subscriber.

 

 

 

 

v. Indemnification and Contribution.



 



 

1. The Company will, to the extent permitted by law, indemnify and hold harmless
each Subscriber, and, as applicable, each officer of each Subscriber, each
director of each Subscriber, and each other person, if any, who controls each
Subscriber within the meaning of the Securities Act, against any losses, claims,
damages or liabilities, joint or several, to which such Subscriber or such other
person (a “controlling person”) may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) (“Claims”) arise out of or are based upon any untrue statement
or alleged untrue statement of any material fact contained in the Registration
Statement at the time of its effectiveness, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances when made, and will,
subject to the limitations herein, reimburse such Subscriber and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim; provided, however,
that the Company shall not be liable to a Subscriber to the extent that any
Claim arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in conformity with information
furnished by such Subscriber or any such controlling person in writing
specifically for use in the Registration Statement or related prospectus, as
amended or supplemented.

 

 

 

 

2. Each Subscriber severally but not jointly will, to the extent permitted by
law, indemnify and hold harmless the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act, each underwriter,
each officer of the Company who signs the Registration Statement and each
director of the Company against all Claims to which the Company or such officer,
director, underwriter or controlling person may become subject under the
Securities Act or otherwise, insofar as such Claims arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Registration Statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereof, or the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
will reimburse the Company and each such officer, director, underwriter and
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, provided, however, that such Subscriber will be liable
hereunder in any such case if and only to the extent that any such Claim arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
information pertaining to such Subscriber, as such, furnished in writing to the
Company by such Subscriber specifically for use in the Registration Statement or
related prospectus, as amended or supplemented.



 



  6

   



 



 

3. Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
such indemnified party other than under this section and shall only relieve it
from any liability which it may have to such indemnified party under this
section except and only if and to the extent the indemnifying party is
materially prejudiced by such omission. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel satisfactory to such indemnified party, and, after notice from the
indemnifying party to such indemnified party of its election so to assume and
undertake the defense thereof, the indemnifying party shall not be liable to
such indemnified party under this section for any legal expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation and of liaison with counsel so selected;
provided, however, that, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the indemnifying
party or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, the indemnified parties,
as a group, shall have the right to select one separate counsel and to assume
such legal defenses and otherwise to participate in the defense of such action,
with the reasonable expenses and fees of such separate counsel and other
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. The indemnifying party shall not be liable for any settlement
of any such proceeding affected without its written consent, which consent shall
not be unreasonably withheld.

 

 

 

 

4. In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either (i) a Subscriber,
or any controlling person of a Subscriber, makes a claim for indemnification
pursuant to this section but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this section provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of the Subscriber or
controlling person of the Subscriber in circumstances for which indemnification
is not provided under this section, then, and in each such case, the Company and
the Subscriber will contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in a
manner that reflects, as near as practicable, the economic effect of the
foregoing provisions of this section. Notwithstanding the foregoing, no person
or entity guilty of fraudulent misrepresentation (within the meaning of Section
10(f) of the Securities Act) will be entitled to contribution from any person or
entity who was not guilty of such fraudulent misrepresentation.



 



 

vi. Delivery of Unlegended Shares.



 



 

1. Within three business days (such business day, the “Unlegended Shares
Delivery Date”) after the business day on which the Company has received (i) a
notice that Shares have been sold either pursuant to, and in compliance with,
the Registration Statement or Rule 144 under the Securities Act and (ii) in the
case of sales under Rule 144, customary representation letters of the Subscriber
and Subscriber’s broker regarding compliance with the requirements of Rule 144,
the Company at its expense, (A) shall deliver the Shares so sold without any
restrictive legends relating to the Securities Act (the “Unlegended Shares”);
and (B) shall cause the transmission of the certificates representing the
Unlegended Shares together with a legended certificate representing the balance
of the unsold Shares, if any, to the Subscriber at the address specified in the
notice of sale, via express courier, by electronic transfer or otherwise on or
before the Unlegended Shares Delivery Date. Transfer fees shall be the
responsibility of the Subscriber.



 



  7

   



 



 

2. In lieu of delivering physical certificates representing the Unlegended
Shares, if the Company’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer program, upon request of a
Subscriber, so long as the certificates therefor do not bear a legend and the
Subscriber is not obligated to return such certificate for the placement of a
legend thereon, the Company shall use its best efforts to cause its transfer
agent to electronically transmit the Unlegended Shares by crediting the account
of Subscriber’s broker with DTC through its Deposit/Withdrawal at Custodian
system. Such delivery must be made on or before the Unlegended Shares Delivery
Date but is subject to the cooperation of the Subscriber’s broker (the so-called
DTC participant).

 

 

 

 

3. The Subscriber, severally and not jointly, agrees that the removal of the
restrictive legend from certificates representing the Shares as set forth in
this section is predicated upon the Company’s reliance that the Subscriber will
sell any Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom.



 

b. “Market Stand-Off” Agreement. Each Subscriber agrees that such Subscriber
shall not sell, transfer, make any short sale of, grant any option for the
purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any Common Stock (or other securities) of the Company
held by such Subscriber (other than those included in the registration) during
the 180-day period following the effective date of the Company’s first firm
commitment underwritten public offering of its Common Stock registered under the
Securities Act (or such longer period as the underwriters or the Company shall
request in order to facilitate compliance with FINRA Rule 2711 or NYSE Member
Rule 472 or any successor or similar rule or regulation), provided that all
officers and directors of the Company are bound by and have entered into similar
agreements. Each Subscriber agrees to execute and deliver such other agreements
as may be reasonably requested by the Company or the underwriters that are
consistent with the Subscriber’s obligations under Section 4(b) or that are
necessary to give further effect to this Section 4(b). In addition, if requested
by the Company or the representative of the underwriters of Common Stock (or
other securities) of the Company, each Subscriber shall provide, within 10 days
of such request, such information as may be required by the Company or such
representative in connection with the completion of any public offering of the
Company’s securities pursuant to a registration statement filed under the Act.
The obligations described in this Section 4(b) shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future.

 



  8

   



 

c. Further Assurances. Each Subscriber agrees and covenants that at any time and
from time to time it will promptly execute and deliver to the Company such
further instruments and documents and take such further action as the Company
may reasonably require to carry out the full intent and purpose of this
Agreement and to comply with state or federal securities laws or other
regulatory approvals.

 

5. MISCELLANEOUS

 

a. Binding Agreement. The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
parties. Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
because of this Agreement, except as expressly provided in this Agreement.

 

b. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed under the laws of the State of California as applied to agreements
among California residents, made and to be performed entirely within the State
of California, without giving effect to conflicts of laws principles. Each party
to this Agreement hereby irrevocably submits to the non-exclusive jurisdiction
of the state and federal courts sitting in the city of San Francisco for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

 

c. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

d. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

e. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the Company
at the address on the signature page below, and to Subscriber at the addresses
set forth on the Schedule of Subscribers attached hereto or at such other
addresses as the Company or Subscriber may designate by 10 days advance written
notice to the other parties hereto.

 



  9

   



 

f. Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective only upon the
written consent of the Company and the holders of a majority of the Shares being
sold under this Agreement.

 

g. Expenses. The Company and each Subscriber shall each bear its respective
expenses and legal fees incurred with respect to this Agreement and the
transactions contemplated herein.

 

h. Delays or Omissions. It is agreed that no delay or omission to exercise any
right, power or remedy accruing to each Subscriber, upon any breach or default
of the Company under the Subscription Documents shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character by Subscriber of any breach or default under this
Agreement, or any waiver by any Subscriber of any provisions or conditions of
this Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing and that all remedies, either under this
Agreement, or by law or otherwise afforded to the Subscriber, shall be
cumulative and not alternative.

 

i. Entire Agreement. This Agreement and the exhibits and schedules hereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.

 

[Signature pages follow]

 



  10

   



 

IN WITNESS WHEREOF, the parties have executed this SUBSCRIPTION AGREEMENT as of
the date first written above.

 



SUBSCRIBER:

 

 

 

 

 

 

 

Signature block for individuals:

 

 

 

Printed Name of Individual

 

 

 

 

 

 

 

 

 

Signature of Individual

 

 

 

 

 

 

 

 

 

Signature block for entities:

 

 

 

Printed Name of Entity

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 



 



Investment Amount:

 

$

 

 



 

Address:

 



 

 

 



 



Phone Number:

 



 



  11

   



 

EXHIBIT A

 

Schedule of Subscribers

(Subscribers)

 



Name

Address

Number of Shares of

Common Stock Purchased

Aggregate Common

Purchase Price



TOTAL



 

 



12

